MEMORANDUM **
Washington state prisoner Eric Mikota appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging prison officials denied him due process when they punished him with 10 days of “isolation” for possessing tobacco and matches. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We affirm.
Mikota does not allege in his complaint that his isolation “impose[d] an ‘atypical and significant hardship ... in relation to the ordinary incidents of prison life,’ ” Resnick v. Hayes, 213 F.3d 443, 448 (9th Cir.2000) (quoting Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995)), and Mikota declined the district court’s invitation to amend his complaint. Consequently, the district court properly determined that Mikota failed to state a claim because he did not allege a liberty interest in being free from disei-plinary “isolation.” See Duffy v. Riveland, 98 F.3d 447, 457 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.